Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The response of the applicant which was filed on 11/17/20 has been received and given full consideration. 
Response to Arguments
2.	Upon further review, the examiner is withdrawing the rejections in the previous Office Action because the arguments of the Applicant are persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 4, 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kunnari et al., WO2016071573 (US20170346059 is the equivalent English translation used here) 
4.	Regarding claims 1, 8, 13, Kunnari teaches a flexible energy storage device [0056] such as a battery or supercapacitor [0054] comprising a first electrode, a second 
5.	Kunnari teaches using nanocellulose as both separator material and as a binder for electrode material [0053] for the benefit of stronger fiber structures such as nanocellulose to make structures (energy storage material components) with superior mechanical properties [0057] and to manufacture energy storage devices in a simple and cost efficient way [0053].
6.	Since Kunnari teaches a flexible energy storage device [0056], it is inherent that the battery is folded, and Kunnari necessarily meets the limitation of a battery core which is folded that forms a cellular structure as a core for a sandwich component, and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to folded Kunnari’s flexible battery for the benefit of stronger fiber structures such as nanocellulose to make structures (energy storage material components) with superior mechanical properties [0057] and to manufacture energy storage devices in a simple and cost efficient way [0053].
7.	Regarding claim 4, Kunnari teaches the negative electrode layer comprises graphite [0085-0086].
8.	Regarding claims 9 and 15, Kunnari teaches encapsulation by a surfacing layer [0027-0028] which means a surface layer on both sides (upper and lower layer) to form 
Encapsulation with the battery core arranged between 


10.	Regarding claim 12, Kunnari teaches a vehicle [0053] and an aircraft is a vehicle.
11.	Regarding claim 14, Kunnari teaches adhesive bonding [0027].

12.	Claims 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kunnari et al., WO2016071573 (US20170346059 is the equivalent English translation used here) as applied to claim 1 in view of Choi et al. (Nano Lett. 2014, 14, 5677−5686) 
13.	Regarding claims 2, 5 and 6, the complete discussion of Kunnari as applied to claim 1 is incorporated herein. However, they are silent about the limitations of claims 2, 5 and 6.
14.	Choi teaches a battery core (see Figs. below) for a sandwich component, comprising: a positive electrode layer comprising LiFePO4 (abstract); a separator layer; and a negative electrode layer comprises SWNT which can be envisioned as a sheet of graphite one atom thick rolled into a tube (Fig. 1c), and the battery core has a thickness of 0.3 mm (page 5684) for the benefit of developing next generation energy storage devices (abstract).
15.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kunnari with Choi’s teachings of a positive electrode layer comprising LiFePO4 and a battery core having a .

16.	Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kunnari et al., WO2016071573 (US20170346059 is the equivalent English translation used here) as applied to claim 1 in view of Jiang et al. (US20160315352).
17.	Regarding claims 3 and 7, the complete discussion of Kunnari as applied to claim 1 is incorporated herein. However, they are silent about claims 3 and 7.
18.	Jiang teaches a battery is folded using rigid origami, such as Miura folding, to yield a folded, deformable lithium-ion battery (abstract) comprising a separator including silica [0063] for the benefit of flexible and stretchable batteries that remains functional, and can be integrated with electronic devices [0005].
19.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kunnari with Jiang’s teachings of a battery is folded using rigid origami, such as Miura folding, to yield a folded, deformable lithium-ion battery (abstract) comprising a separator including silica [0063] for the benefit of flexible and stretchable batteries that remains functional, and can be integrated with electronic devices.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104.  The examiner can normally be reached on 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLATUNJI A GODO/Primary Examiner, Art Unit 1722